Citation Nr: 1048052	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-41 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
complications from shrapnel and surgical damage to muscle group 
XIV of the right thigh, on a schedular basis.

2.  Entitlement to a rating higher than 30 percent for 
complications from surgical damage to muscle group XIV of the 
right thigh, on an extraschedular basis.

3.  Entitlement to a rating higher than 10 percent for 
osteomyelitis of the right femur. 

4.  Entitlement to a compensable rating for myositis ossificans, 
on a schedular and extraschedular basis.

5.  Entitlement to a compensable rating for hypersensitivity in 
the right upper portion of the right leg, on a schedular and 
extraschedular basis.

6.  Entitlement to a rating higher than 10 percent for right knee 
septic bursitis, suprapatellar pouch, on a schedular and 
extraschedular basis.

7.  Entitlement to a temporary total evaluation based on 
treatment for a service-connected disability requiring 
convalescence.

8.  Entitlement to a separate rating for muscle group XIII.

9.  Entitlement to a separate rating for muscle group XV.

10.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from September 2004 and June 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board Remanded the appeal in August 
2008.

Importantly, the Board notes that the Veteran was service-
connected for complications from surgical damage to muscle group 
XIV of the right thigh.  See January 1983 rating decision.  
However, throughout the course of appeal, the muscle group was 
incorrectly changed to muscle group XVI.  The Boards find that 
the correct rating is 38 C.F.R. § 4.73, Diagnostic Code 5314, for 
muscle group XIV.  Evidence indicates that the Veteran's main 
injuries are actually in muscle group XIV.  See January 2009 VA 
examination and January 1983 rating decision.  The issue has been 
renamed and evaluated accordingly.

In August 2008, the Board remanded this claim for additional 
development.  The issues of entitlement to extraschedular ratings 
for surgical damage to muscle group XIV of the right thigh and 
osteomyelitis of the right femur, entitlement to a compensable 
rating for myositis ossificans, entitlement to a compensable 
rating for hypersensitivity in the right upper portion of the 
right leg, entitlement to a rating higher than 10 percent for 
right knee septic bursitis, suprapatellar pouch, entitlement to a 
temporary total evaluation based on treatment for a service-
connected condition requiring convalescence, and entitlement to 
separate ratings for muscle groups XIII and XV are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's complications from shrapnel and surgical damage 
to muscle group XIV of the right thigh is manifested by a severe 
disability including evidence of inability to keep up with work 
requirements and objective findings of an adherent scar, painful 
to touch, exceeding 77 square centimeters, and a loss of deep 
fascia or muscle substance.

2.  The Veteran has a slight injury to muscle group XVI.

3.  The Veteran does not have osteomyelitis with discharging 
sinus or other evidence of active infection within the past five 
years or osteomyelitis with definite involucrum or sequestrum, 
with or without discharging sinus.   




CONCLUSIONS OF LAW

1.  The criteria for increased evaluation from 30 percent to a 
schedular rating of 40 percent, but no higher, for the Veteran's 
service-connected surgical damage to muscle group XIV of the 
right thigh are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.55, 4.564.73, DC 5314 (2010).

2.  The criteria for a separate, compensable, 10 percent 
evaluation for a tender scar, right thigh, are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.41, 4.118, Diagnostic Code 
7804 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7804 (as in 
effect prior to October 23, 2008).

3.  The criteria for a separate, compensable, 20 percent 
evaluation for large adherent scar, right thigh, are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.41, 4.118, Diagnostic 
Code 7801 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7801 (as in 
effect prior to October 23, 2008).

4.  The criteria for a separate noncompensable rating for a 
slight injury to muscle group XVI are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.55, 4.56, 4.73, Diagnostic 
Code 5316 (2010).

5.  The criteria for a rating higher than 10 percent for 
osteomyelitis of the right femur, on a schedular or 
extraschedular basis, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, namely, evidence demonstrating a 
worsening or increase in severity of the disability, the effect 
that worsening has on employment, and general notice regarding 
how disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in March 2004, October 2004, and July 2005 
that fully addressed all notice elements.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claim and of the Veteran and VA's respective duties for obtaining 
evidence.  In any event, in his statements and testimony, the 
Veteran demonstrated his actual knowledge of the elements 
necessary to substantiate his claim.  See Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).  The Veteran's claim was 
adjudicated subsequently in a July 2010 Supplemental Statement of 
the Case (SSOC).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records, pertinent medical records and 
providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims folder, 
as post-service VA examination and treatment records.  The 
Veteran has been afforded VA examinations pertinent to the issues 
on appeal.  There is no indication that there are any outstanding 
pertinent documents or records that have not been obtained, or 
that are not adequately addressed in documents or records 
contained within the claims folder.  The Veteran has also not 
indicated any intention to provide additional evidence in support 
of his claim. 

VA's duty to assist in the development of the claim is complete, 
and no further notice or assistance to the Veteran is required to 
fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

II.  Increased Ratings

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
determination of whether an increased evaluation is warranted is 
to be based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be referenced 
in detail.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
Therefore, the Board will discuss the evidence pertinent to the 
rating criteria and the current disability.

A.  Claim for Rating Higher than 30 Percent, Muscle Group 
XIV, Right Thigh

The Veteran is currently rated 30 percent disabled under 
38 C.F.R. § 4.73, Diagnostic Code (DC) 5314, for complications 
from surgical damage to muscle group XIV of the right thigh.  The 
Veteran is seeking an increased rating.

A rating of 40 percent, the highest available rating, is 
warranted when there is a severe disability of the Group XIV 
muscles.  38 C.F.R. § 4.73, DC 5314.  

A severe disability includes a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone fracture 
or open comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding and 
scarring.  38 C.F.R. § 4.56(d)(4).  

History and complaint of a severe injury includes service 
department record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound with a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability and evidence of inability to keep up with work 
requirements.  Id.  

Objective findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
palpation shows a loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area, muscles swell or harden 
abnormally in contraction, tests of strength, endurance or 
coordinated movements compares with the corresponding muscles of 
the uninjured side indicate severe impairment of function.  Id.  

Additionally, the following are signs of severe impairment:  x-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile, adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing over 
the bone rather than true skin covering in an area where bone is 
normally protected by muscle, diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests, visible or 
measureable atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds of 
the shoulder girdle and induration  or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

The Veteran was afforded a VA examination in January 2009.  It 
was noted that the Veteran had repair of a traumatic shrapnel 
injury to the right leg.  The examiner stated that muscle group 
XIV was injured, involving tissue loss of the sartorius, rectus 
femoris, vastus externus, and vastus intermedius.  There was 
intermuscular scarring and decreased strength due to massive 
tissue loss.  There were no residuals of tendon damage or muscle 
herniation.  There was a very large defect with resulting loss of 
deep fascia and motion of the joint was limited by muscle disease 
or injury.  The examiner stated that the injury severely affected 
chores, shopping, recreation, traveling, prevented exercise, 
sports, and moderately affected feeding, bathing, dressing, 
toileting, and grooming.  There was a tender to touch and 
adherent large scar to the anterior thigh from the shrapnel 
wound.

The Board finds that the Veteran's injury to muscle group XIV is 
severe.  There is evidence of inability to keep up with work 
requirements as the Veteran is now unemployed due to his leg.  
Additionally objective findings included adherent scarring and a 
loss of deep fascia or muscle substance.  Based on these 
findings, the Veteran is entitled to a rating of 40 percent for 
muscle group XIV.  38 C.F.R. § 4.73, DC 5314.

An addendum opinion was obtained in April 2010.  The examiner 
stated that muscle group XVI involving the inferior aspect of the 
pectineus, was injured, and contributed a small amount to the 
Veteran's total muscle deficit.  The examiner opined that the 
damage to muscle group XVI is slight.  Based on these findings, 
the Board finds the Veteran is entitled to a separate 
noncompensable rating for muscle group XVI.  38 C.F.R. § 4.73, DC 
5316.

Additionally, the Board notes that during the January 2009 
examination, nerve damage was reported.  The examiner reported 
that the Veteran had total paralysis of the right peroneal nerve 
with resulting foot drop.  The Veteran has been awarded service 
connection for nerve injury to the superficial peroneal nerve 
with foot drop on the right, and a 30 percent evaluation has been 
assigned.  A 30 percent evaluation is the maximum schedular 
evaluation available under the applicable DC, DC 8522.  The 
Veteran has not disagreed with that evaluation, and there is no 
record that he is seeking an extraschedular evaluation in excess 
of 30 percent for injury to the personal nerve.   

The examiner specifically stated that the Veteran had a large, 15 
cm by 10 cm scar, and the scar was painful or tender to touch.  
The Veteran has been awarded a separate grant of service 
connection for a scar, anteromedial right thigh, and that 
disability has been evaluated as noncompensable.  The Veteran's 
claim for an increased evaluation for his right thigh disability 
includes a claim for an increased evaluation for the scar on the 
right thigh.  Under the regulations in effect at the time the 
Veteran submitted his claim, and under regulations as amended in 
2008, the Veteran is entitled to an increased evaluation to 10 
percent for a tender or painful right thigh scar.  

Additionally, the Board notes that the scar, which is described 
as 15cm on one side and 10 cm on the other, is more than 77 sq 
cm, but less than 465 sq cm, in size.  If a scar is of a certain 
size, a separate, compensable evaluation may be assigned, based 
solely on the size of the scar, without reference to whether the 
scar is tender or painful.  Disabilities of the skin are 
addressed under 38 C.F.R. § 4.118.  Scars, other than head, face, 
or neck, that are deep or that cause limited motion warrant a 10 
percent rating if the area or areas exceed 6 square inches (39 
sq. cm).  A scar exceeding six square inches (77 square cm) but 
less than 72 square inches (465 square cm) warrants a 20 percent 
evaluation.  

A deep scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, DC 7801.  

During the pendency of this appeal for an increased rating, the 
criteria for evaluation of scars were amended as of October 23, 
2008.  However, the revisions are applicable to applications for 
benefits received by VA on or after October 23, 2008.  See 73 
Fed. Reg. 54,708 (Sept. 23, 2008).  In any event, the revisions 
to the regulations governing evaluation of the skin did not 
change DC 7801 or DC 7804, and continue to provide that an 
evaluating under DC 7801 is independent of an evaluation under DC 
7804.

Since the Veteran's scar is described as about 150 square cm in 
size, and deep, he is entitled to a 20 percent evaluation under 
DC 7801, in addition to the 10 percent evaluation for the fact 
that the scar is tender or painful, evaluated under DC 7804.

The Board has considered the Veteran's statements regarding the 
severity of his disorder.  The Board notes that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the Board finds the most persuasive and 
probative evidence of record to be that of the objective 
treatment records and examinations.

The Board has considered the possibility of a higher evaluation 
using different rating codes for the various disabilities, but 
finds no other rating code that is more appropriate and favorable 
for any of the evaluations of the Veteran's right lower extremity 
disability.  The Board has considered the amputation rule, 
38 C.F.R. § 4.68, and notes that amputation of the thigh above 
the level of the Veteran's disability would warrant and 80 
percent evaluation.  38 C.F.R. § 4.71a, DC 5161.  The current 
evaluations for muscle group XIV disability, XVI disability, 
right knee disability, painful scar, and large scar result, as 
combined under 38 C.F.R. § 4.25, in an evaluation under 80 
percent, so no evaluation allowed above is limited by that 
regulation.  

Extraschedular Rating

Extraschedular rating is discussed in the Remand section.

B.  Entitlement to a Rating Higher than 10 Percent for 
Osteomyelitis of the Right Femur

The Veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.71a, DC 5000 of osteomyelitis of the right femur.  
He is seeking a higher rating.

A rating of 20 percent is warranted when there is osteomyelitis 
with discharging sinus or other evidence of active infection 
within the past five years.  38 C.F.R. § 4.71a, DC 5000.  A 
rating of 30 percent is warranted when there is osteomyelitis 
with definite involucrum or sequestrum, with or without 
discharging sinus.  Id.  

The Veteran was afforded a VA examination in January 2010.  A 
history of osteomyelitis was noted.  X-rays taken demonstrated no 
evidence of acute fracture or acute osteomyelitis.

VA outpatient records were reviewed.  There is no evidence of any 
active or recurring infections or definite involucrum or 
sequestrum with or without discharging sinus.  

The Board has considered the Veteran's statements regarding the 
severity of his disability.  The Board notes that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  The Veteran's contention that he has pain as a result of 
his disabilities is credible.  However, the Veteran is no 
competent to determine whether the pain he describes is due to 
osteomyelitis, since identification, diagnosis, and evaluation of 
osteomyelitis requires radiologic examination and other 
diagnostic examination, and is not readily observable by a lay 
person, except where there is a discharging sinus, squestrum with 
involucrum (splintered bone with a covering, Dorland's 
Illustrated Medical Dictionary 949, 1684 (30th ed. 2003)), or 
other readily observable symptoms.  Since there is no clinical or 
lay evidence of an observable symptom of osteomyelitis, the Board 
finds the most persuasive and probative evidence of record to be 
that of the objective treatment records and examinations.  That 
evidence is unfavorable to a claim for an increased rating for 
osteomyelitis.

The Board has considered the possibility of a higher evaluation 
different rating code, but there is no other rating code that is 
more appropriate for evaluation of the Veteran's disability.  The 
Board finds that the preponderance of the evidence is against the 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As there is no 
evidence of discharging sinus or other evidence of active 
infection within the past five years, a rating higher than 10 
percent is not warranted.  The 10 percent evaluation is assigned 
solely for the past history of osteomyelitis which is evaluated 
as 10 percent disabling for inactive osteomyelitis.  

The objective evidence establishes that the Veteran does not have 
current acute osteomyelitis.  The Veteran has not required 
treatment for osteomyelitis during the pendency of the claim.  
There are no objective current symptoms or residuals.  Thus, 
osteomyelitis has not resulted in an unusual or exceptional 
disability picture during this period.  There is no evidence 
which demonstrates that the rating schedule is inadequate for 
determining the proper level of disability.  In particular, the 
Board finds no evidence of any sign or symptoms of disability 
which is not encompasses within the rating schedule for inactive 
osteomyelitis.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met, and no criterion for referral for 
consideration of an extraschedular evaluation is met.  See Thun 
v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to an increased rating from 30 percent to 40 percent 
for complications from shrapnel and surgical damage to muscle 
group XIV, right thigh, on a schedular basis, is granted, subject 
to statutory and regulatory provisions governing the payment of 
monetary benefits.

Entitlement to a separate, compensable, 10 percent evaluation for 
a tender or painful scar, and to a separate, compensable, 20 
percent evaluation for a deep scar exceeding 77 square cm in 
size, is granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

Entitlement to a separate noncompensable rating for muscle group 
XVI is granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.
Entitlement to a rating higher than 10 percent for osteomyelitis 
of the right femur is denied.


REMAND

The Veteran is seeking increased ratings for his service-
connected myositis ossificans and right knee septic bursitis, 
suprapatellar pouch.  These disabilities are rated under 
38 C.F.R. § 4.71a, DCs 5023 and 5256-5263.  To determine the 
applicable rating under these codes, the Veteran's limitation of 
motion must be known.  The Veteran was afforded a VA examination 
in January 2009; however, no range of motion studies was 
conducted.  A VA examination is necessary to determine the range 
of motion of the right leg. 

The Veteran is also seeking a compensable rating for 
hypersensitivity of the right upper portion of the right leg.  
During an examination in a VA orthopedic clinic in December 1981, 
it was noted that the Veteran had hypersensitivity in the upper 
portion of the right leg distal to the knee.  See January 1983 
Rating Decision.  The RO rated the Veteran's disability analogous 
to intermittent claudication under DC 7116.  See 38 C.F.R. § 
4.104, DC 7116 (1997).

The Board observes that DC 7116 no longer exists within the 
current Rating Schedule (Part 4 of Chapter 38 of the Code of 
Federal Regulations).  The portion of the rating schedule 
pertaining to cardiovascular disabilities was amended, effective 
January 12, 1998; the criteria for intermittent claudication (DC 
7116) was removed because it is a symptom of disease rather than 
a disease itself.  See 62 Fed. Reg. 65207, 65217 (Dec. 11, 1997).  
Since this rating criterion is no longer applicable, the Board 
must consider what rating criteria might possibly apply to the 
Veteran's current hypersensitivity of the right upper portion of 
the right leg.  In the present case, the Board finds that 
hypersensitivity is more likely a result of nerve damage.  As 
such, a remand is necessary to obtain a VA examination to 
determine the location and severity of the nerve damage that is 
causing hypersensitivity in the upper portion of the right leg.

The Veteran is also seeking entitlement to a temporary total 
evaluation based on treatment for a service-connected disability 
requiring convalescence.  The Veteran asserts he was involved in 
an automobile accident where he was on foot and was unable to 
move fast enough, due to his service-connected right leg 
injuries, to avoid being hit by a car.  VA records indicate the 
Veteran was transferred from Vanderbilt Hospital and admitted to 
a VA hospital in April 2006 after being struck by a car.  The 
Veteran was discharged in August 2006.

The Board notes that the August 2008 Remand instructed the RO to 
obtain records from Vanderbilt Hospital.  In February 2009, a 
letter was sent to the Veteran requesting permission to obtain 
the records.  The Veteran did not respond.  The RO is directed to 
attempt to obtain these records again.  Additionally, the RO 
should obtain any police reports, including witness statements, 
and any other relevant police documents pertaining to the hit and 
run accident that occurred in April 2006.

Additionally, during the January 2009 VA examination, it was 
noted that part of the Veteran's service-connected muscle injury 
of group XIV included tissue loss in muscle groups XIII and XV.  
A VA examination is necessary to determine the severity of the 
muscle damage to groups XIII and XV.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a claim for a total disability based on individual 
unemployability (TDIU) is part of an increased rating claim when 
such claim is raised by the record.  The Veteran appears to claim 
that he cannot work due to his service-connected disabilities.  
The Board finds that the evidence suggests consideration of 
extraschedular ratings and the record raises a claim for a TDIU 
rating.  The Board cannot adjudicate these issues in the first 
instance.

Accordingly, the case is REMANDED for the following actions:

1.  Give the Veteran appropriate VCAA 
notice concerning his claims for a TDIU 
rating and for extraschedular ratings 
based on his service-connected 
disabilities.  

2.  Ask the Veteran to complete an 
authorization for release of medical 
records for Vanderbilt Hospital, or any 
other records relevant to injury alleged 
to have been sustained as a result of 
service-connected right leg disability.  
Inform the Veteran that he may obtain and 
submit the documents himself.  After 
securing the necessary release, the RO 
should obtain the records.

3.  Obtain any police reports, witness 
statements, and any other relevant police 
documents pertaining to the hit and run 
accident involving the Veteran in April 
2006.

4.  Afford the Veteran VA examinations to 
determine the severity of damage to muscle 
groups XIII and XV.  The examiner should 
identify and completely describe all 
current symptomatology, including 
neurological symptoms.  

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

Ask the examiner to discuss all findings 
in terms of C.F.R. § 4.73, DCs 5313 and 
5315.  The pertinent rating criteria must 
be provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail. 

5.  Schedule the Veteran for appropriate 
VA medical examinations to determine the 
current level of severity of the service 
connected disabilities which to date are 
complications from surgical damage to 
muscle group XIV of the right thigh, 
superficial peroneal injury with foot drop 
on the right, right knee septic bursitis, 
suprapatellar pouch, traumatic arthritis, 
left knee associated with superficial 
peroneal injury with foot drop on the 
right, lumbosacral strain associated with 
superficial peroneal injury with foot drop 
on the right, osteomyelitis right femur, 
myositis ossificans, AV malformation of 
the right knee, postoperative, 
hypersensitivity of the upper portion of 
right leg, and scar on the anteromedial 
portion of the right thigh.

The Veteran's claims folder must be made 
available to and reviewed by the examining 
physicians.  Following the examinations, 
the examiners should address the 
following:

a) Describe all symptoms caused by the 
service-connected disabilities, as well as 
the severity of each symptom.  All range 
of motion measurements, including the 
degree at which pain occurs should be 
noted, and all necessary neurological 
studies should be completed.

b) The examiners should describe what type 
of employment activities would be limited 
due to each of the Veteran's service-
connected disabilities or due to a 
combination of each of his service-
connected disabilities.  

The examiner should not consider 
impairment from any nonservice-connected 
disabilities or the Veteran's age when 
assessing the impairment of employment 
activities due to service-connected 
disabilities.

The examiner must provide a comprehensive 
report by including a complete rationale 
for all opinions and conclusions reached 
and citing the objective medical findings 
leading to the conclusions.  

6.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

7.  Review the claims for an 
extraschedular rating based on the 
service-connected complications from 
surgical damage to muscle group XIV of the 
right thigh (including orthopedic, nerve, 
and skin disability), myositis ossificans, 
hypersensitivity in the right upper 
portion of the right leg and right knee 
septic bursitis, suprapatellar pouch, for 
referral to the Under Secretary for 
Benefits or to the Director of 
Compensation and Pension Service as 
provided for in 38 C.F.R. § 3.321.  

8.  The RO should then readjudicate the claims.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the case 
and be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


